Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150139452 A1) in view of Kruger (US 9618481 B2) and Ohashi (US 20120242754 A1).

Regarding claim 1, Park teaches an ultrasonic transducer (110), comprising: a substrate (212) and a first membrane (211a) having a first resonant frequency. (Paragraphs 44-48, 50, Fig.8, Fig.1)

Park also teaches a second membrane (211b) having a second resonant frequency different from the first resonant frequency. (Paragraphs 44-48, 50, Fig.8)

Park also teaches a third membrane (211c) having one of the second resonant frequency or a third resonant frequency, the third resonant frequency different from the first resonant frequency or the second resonant frequency, a shape of the first membrane being different from a shape of the second membrane and a shape of the third membrane. (Paragraphs 44-48, 50, Fig.8)

Park also teaches wherein, the first, second and third membranes include: a top electrode (216), a bottom electrode (212) and an insulator (213). (Paragraphs 46-48, Fig.8)

Park does not explicitly teach a piezoelectric layer having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode; a bottom electrode having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer, the bottom electrode patterned from a film including titanium and platinum, and is a ground electrode for the top electrode; and an insulator having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode, and the second surface of the insulator is disposed on the substrate.

Kruger teaches a top electrode (14) and a piezoelectric layer (13) having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode. (Col.6, lines 6-53, Fig.4A)

Kruger also teaches a bottom electrode (12) having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer (13), the bottom electrode (12) patterned from a film including titanium, and is a ground electrode for the top electrode (14). (Col.4, lines 50-65, Col.3, lines 62-67, Col.6, lines 6-53, Claim 9, Fig.4A) Park in view of Kruger discloses the claimed invention except for a film including platinum. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate a film including platinum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Ohashi teaches an insulator (55) having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode (60), and the second surface of the insulator is disposed on the substrate. (Paragraphs 61, 88Fig.3A, Fig.6B, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Park to incorporate a top electrode, a piezoelectric layer having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode and a bottom electrode having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer, the bottom electrode patterned from a film including titanium and platinum, and is a ground electrode for the top electrode as taught by Kruger in order to improve durability of the transducer assembly, avoid debonding, and improve signal quality and strength and further modify Park to incorporate an insulator having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode, and the second surface of the insulator is disposed on the substrate as taught by Ohashi in order to suppress an increase in grain size of a piezoelectric layer and avoid damage to the transducer. 

Regarding claim 2, Park teaches wherein the first membrane (211a), the second membrane (211b), and the third membrane (211c) are disposed along an axis passing through the first membrane. (Fig.8)
Regarding claim 3, Park teaches wherein the second and third membranes respond with the second frequency response when oscillated. (Paragraphs 44-48, 50, Fig.8)

Regarding claim 4, Park teaches wherein the third membrane (211c) is disposed opposite the second membrane (211b) relative to the first membrane (211a). (Fig.8)

Regarding claim 5, Park teaches wherein the third membrane (211c) is at least partially disposed about the second membrane (211b).

Regarding claim 6, Park teaches wherein the second membrane (111b) and the third membrane (111a) are ring-shaped. (Paragraph 30, Fig.2)

Regarding claim 7, Park teaches wherein the piezoelectric layer is replaced by a capacitive transducer, the capacitive transducer including: a substrate (212); and a diaphragm spaced from the substrate by insulating supports (213). (Paragraphs 13, 28, 43, Claims 3, 7, 11, Fig.8)

Regarding claim 8, Park teaches wherein the first membrane (211a) includes a diaphragm (214) and a first electrode (216), the diaphragm and the first electrode spaced apart from a second electrode by a cavity (220). (Paragraph 48, Fig.8)

Regarding claim 9, Park teaches wherein the third membrane (211c) is configured to respond to an oscillation with the third frequency response, the third membrane further including a fourth membrane configured to respond to an oscillation with a frequency response and a fifth membrane configured to respond to an oscillation with a frequency response, the fourth membrane and the fifth membrane disposed about the first membrane (211a). (Paragraph 50, Fig.8)

Park discloses the claimed invention except for a fourth membrane configured to respond to an oscillation with the second frequency response and a fifth membrane configured to respond to an oscillation with the third frequency response.  It would have been obvious to one having ordinary skill in the art at the time the invention was filled to configure to respond to an oscillation of the fourth membrane with the second frequency response and configure to respond to an oscillation of the fifth membrane with the third frequency response, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 10, Park teaches patterning a first membrane (211a) on a substrate (212), the first membrane having a first resonant frequency. (Paragraphs 44-48, 50, Fig.8, Fig.1)

Park also teaches patterning a second membrane (211b) on the substrate (212), the second membrane, the second membrane having a second resonant frequency. (Paragraphs 44-48, 50, Fig.8)

Park also teaches patterning a third membrane (211c) on the substrate (212), the third membrane having one of the second resonant frequency or a third resonant frequency, the third resonant frequency different from the first resonant frequency or the second resonant frequency, a shape of the first membrane being different from a shape of the second membrane and a shape of the third membrane. (Paragraphs 44-48, 50, Fig.8)

Park also teaches wherein, the first, second and third membranes include: a top electrode (216), a bottom electrode (212) and an insulator (213). (Paragraphs 46-48, Fig.8)

Park does not explicitly teach a piezoelectric layer having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode; a bottom electrode having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer, the bottom electrode patterned from a film including titanium and platinum, and is a ground electrode for the top electrode; and an insulator having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode, and the second surface of the insulator is disposed on the substrate.

Kruger teaches a top electrode (14) and a piezoelectric layer (13) having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode. (Col.6, lines 6-53, Fig.4A)

Kruger also teaches a bottom electrode (12) having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer (13), the bottom electrode (12) patterned from a film including titanium, and is a ground electrode for the top electrode (14). (Col.4, lines 50-65, Col.3, lines 62-67, Col.6, lines 6-53, Claim 9, Fig.4A) Park in view of Kruger discloses the claimed invention except for a film including platinum. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate a film including platinum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Ohashi teaches an insulator (55) having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode (60), and the second surface of the insulator is disposed on the substrate. (Paragraphs 61, 88Fig.3A, Fig.6B, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Park to incorporate a top electrode, a piezoelectric layer having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode and a bottom electrode having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer, the bottom electrode patterned from a film including titanium and platinum, and is a ground electrode for the top electrode as taught by Kruger in order to improve durability of the transducer assembly, avoid debonding, and improve signal quality and strength and further modify Park to incorporate an insulator having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode, and the second surface of the insulator is disposed on the substrate as taught by Ohashi in order to suppress an increase in grain size of a piezoelectric layer and avoid damage to the transducer. 

Regarding claim 14, Park teaches wherein the first membrane (111a) has a circular shape and the second membrane (111b) and the third membrane (111a) are to be disposed about the first membrane. (Paragraph 30, Fig.2)

Regarding claim 15, Park teaches wherein patterning the second membrane (211b) include patterning an edge of the second membrane distal from the first membrane (211a) to be substantially straight. (Fig.8) 

Park does not explicitly teach a piezoelectric layer. 

Kruger teaches a piezoelectric layer (13). (Col.6, lines 6-53, Fig.4A)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Park to incorporate a piezoelectric layer in order to maintain piezoelectricity at high temperatures. 

Regarding claim 16, Park teaches wherein patterning the first membrane (211a) includes depositing a diaphragm (214) over an insulating material (213) to form a cavity (220) between the diaphragm (214) and the substrate (221). (Fig.8)

Regarding claim 18, Park teaches electrically stimulating a first membrane (211a) of an ultrasonic transducer, the first membrane to transmit a first wave at a first frequency. (Paragraphs 44-48, 50, Fig.8, Fig.1)

Park also teaches electrically stimulating a second membrane (211b) of the ultrasonic transducer, the second membrane to transmit a second wave at the first frequency, the first membrane and the second membrane disposed about a third membrane of the ultrasonic transducer, a shape of the third membrane to differ from a shape of the first membrane and a shape of the second membrane, the transmission of the first wave by the first membrane and the second wave by the second membrane configured  to form a symmetric radiation pattern. (Paragraphs 44-48, 50, Fig.8, Fig.1)

Park also teaches wherein, the first, second and third membranes include: a top electrode (216), a bottom electrode (212) and an insulator (213). (Paragraphs 46-48, Fig.8)
Park does not explicitly teach a piezoelectric layer having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode; a bottom electrode having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer, the bottom electrode patterned from a film including titanium and platinum, and is a ground electrode for the top electrode; and an insulator having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode, and the second surface of the insulator is disposed on the substrate.

Kruger teaches a top electrode (14) and a piezoelectric layer (13) having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode. (Col.6, lines 6-53, Fig.4A)

Kruger also teaches a bottom electrode (12) having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer (13), the bottom electrode (12) patterned from a film including titanium, and is a ground electrode for the top electrode (14). (Col.4, lines 50-65, Col.3, lines 62-67, Col.6, lines 6-53, Claim 9, Fig.4A) Park in view of Kruger discloses the claimed invention except for a film including platinum. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate a film including platinum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Ohashi teaches an insulator (55) having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode (60), and the second surface of the insulator is disposed on the substrate. (Paragraphs 61, 88Fig.3A, Fig.6B, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Park to incorporate a top electrode, a piezoelectric layer having opposite first and second surfaces, in which the first surface of the piezoelectric layer is disposed on the top electrode and a bottom electrode having opposite first and second surfaces, in which the first surface of the bottom electrode is disposed on the second surface of the piezoelectric layer, the bottom electrode patterned from a film including titanium and platinum, and is a ground electrode for the top electrode as taught by Kruger in order to improve durability of the transducer assembly, avoid debonding, and improve signal quality and strength and further modify Park to incorporate an insulator having opposite first and second surfaces, in which the first surface of the insulator is disposed on the second surface of the bottom electrode, and the second surface of the insulator is disposed on the substrate as taught by Ohashi in order to suppress an increase in grain size of a piezoelectric layer and avoid damage to the transducer.

Regarding claim 19, Park teaches wherein the first membrane (211a) and the second membrane (211b) are electrically stimulated in parallel. (Fig.8)

Regarding claim 20, Park teaches electrically stimulating the third membrane to transmit a third wave at a second frequency different from the first frequency. (Paragraphs 50, 44, Fig.8)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kruger and Ohashi as applied to claim 10 and in further view of Porat (US 20100094105 A1).

Regarding claim 13, Park teaches a first frequency response. (Paragraphs 44-48, 50, Fig.8, Fig.1)

Park does not explicitly teach wherein a thickness of the piezoelectric layer is based on the first frequency response.

Porat teaches wherein a thickness of the piezoelectric layer is based on a frequency response. (Paragraphs 105-106)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Park to incorporate wherein a thickness of the piezoelectric layer is based on a frequency response in order for the transducer to be omnidirectional even at resonance, and further allows the use of relatively low frequency acoustic signals which do not suffer from significant attenuation in the surrounding medium.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kruger and Ohashi as applied to claim 10 and in further view of Yun (US 7608534 B2).

Regarding claim 17, Park teaches coupling the first membrane, the second membrane, and the third membrane (Fig.8)

Park does not explicitly teach electrically coupling membranes to respective electrical bond pads.

Yun teaches electrically coupling membranes to respective electrical bond pads (202). (Col.3, lines 39-43, Fig.2A-2B)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Park to incorporate electrically coupling membranes to respective electrical bond pads in order to form electrical interconnections to components.

Response to Arguments
Applicant’s amendments to the claims 1, 7 and 10 are sufficient to overcome the rejection under 35 U.S.C. 112 (b) of claims 1-10 and 13-17. Accordingly, the rejection has been withdrawn.

Applicant’s arguments with respect to claim(s) 1, 10, 18 and al subsequent dependent claims have been considered but are moot in view of the references and new passages cited in the most current rejection.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645